PER CURIAM.
In this workers’ compensation appeal, Sherry Madden, who was employed as a telephone operator by appellant Walt Disney World Company, appeals an order denying compensability for injuries sustained on her day off while riding “Splash Mountain” at the Magic Kingdom, a Walt Disney World theme park, and dismissing with prejudice her petition for benefits. The record contains competent, substantial evidence supporting the finding of the Judge of Compensation Claims (JCC) that the claimant’s attendance at the Magic Kingdom and ride on Splash Mountain was not expressly required as an incident of her employment. See § 440.092(1), Fla. Stat. (1991); Highlands County School Board v. Savage, 609 So.2d 133, 134 (Fla. 1st DCA 1992). Further, even though claimant was injured on property owned and controlled by her employer, competent, substantial evidence supports the JCC’s finding that her work premises were not located at the Magic Kingdom site. Accordingly, we affirm.
AFFIRMED.
ERVIN, BOOTH and VAN NORTWICK, JJ., concur.